Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-Final Office Action
An Office Action on the merits of Claims 1-9 and 20-24 follows. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9. 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arvin (Pat. No. 7,781,232 B2); hereinafter Arvin et al. in view of Han et al (Pat. Doc. 2014/0183718 A1) hereinafter Han et al.
Arvin et al teach a method to recover underfilled modules by selective removal of discrete components. Electronic components are removed from a module to reveal solder connections residing within an underfll matrix.  Heights of both the solder In re Venner 120 USPQ 192; C.C.P.A. 1958). As applied to Claims 2 and 3 inasmuch as Arvin et al. teach using an end milling the flip chip (101) (Cf. Col 7) so that mounting another (good) chip can be mounted the limitations recited in said Claims 2 and 3 are held to have been obvious in view of the Arin et al/Han et al combination. As applied to Claims 4 and 5 inasmuch as Arvin et al   
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al in view of Han et al and taken further in view of Kim et al.
The teachings of Arvin et al and Han et al have already been provided and are not repeated. Kim et al teach inspecting solder bumps which are provided on printed circuit boards. An image sensor e.g. multiple LEDs are used to measure the heights of the solder bumps.  It would have been obvious to combine the three teaching and use height sensor such as a laser in order to obtain a precise height of the solder bumps which have been milled i.e. to properly re-work an underfilled flip chip...
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. in view of Han et al and further in view of Song et al (WO 2017/120815 A1); hereinafter Song et al. 
The teachings of Arvin et al and Han et al have already being provided and are not repeated. Song et al teach inter alia a recycling of circuit boards wherein precious metals can be reclaimed. Additionally Song et al teach an automated board cleaning module (BCM) to remove components from a printed circuit board (PCB) which include a heating means which is used to raise the temperature of solder, epoxy, glue or other adhesives; mechanical means such as cutting blades, abrasive materials, grinders, tumblers. Heated air knives, vibration forces, brushes, rakes to remove a component from a PCB. Additionally Song et al teach moving means such as a gravity conveyor, .                      
Claims 1-9, 20 and 21 are further rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (Pat. No. 5,355,580); hereinafter Tsukada in view of Han et al.
Tsukada teaches a method for replacing semiconductor chips. A face-down chip (4) encapsulated with resin (14) is removed from substrate (2) with a cutting end mill (26). The resin (14) and bump electrode (6) remaining on the substrate (2) are then cut with a finishing end mill to a height of about one-half of the original height to planarize the surface. Another chip (4A) having bump electrodes (6A) is aligned with bump electrodes (6) on the substrate (2) and bonded face down on the substrate. Resin (14A) is deposited into the gap between the chip (4A) and the substrate (2) and around the chip (4A) to encapsulate the chip. The teaching of Han et al has been provided and is not repeated. It would have been obvious to combine the two teachings and mill away the flip chip and underfilll around the flip chip (Cf. abstract of Tsukada) and then mount a new flip chip in place of the flip chip that was removed by the milling wherein the process is an automated process.(Cf. page 6 of Han et al).  Even assuming that neither Tsukada nor Han et al  teach automating the milling, removing and mounting and that these steps are done by manual/hand labor the examiner has authority that a generally manual process can be automated   (In re Venner 120 USPQ 192; C.C.P.A 1958). As In re Venner 120 USPQ 192; C.C.P.A. 1958). Also it is noted that applicant fails to recite how the suction means removes decries created by the milling that is used to provide the limitations in Claims 20 and 21 The absence of applicant providing at least one specific suction means/instrument to achieve the debris removal is construed by the examiner to mean that the language in said Claims 20 and 21 is not a critical part of applicant’s invention and therefore Claims 20 and 21 are held to have been obvious in view of the  Tsukada/Han et al combination
Claims 22 and 23 are further rejected under 35 U.S.C. 103 as being unpatentable over Tsukada in view of Han et al and taken further in view of Kim et al.
The teachings of Tsuka, Han et al and Kim et al have already been provided and are not repeated. It would have been obvious to combine the three teachings and use height sensor such as a laser in order to obtain a precise height of the solder bumps which have been milled i.e. to properly re-work an underfilled flip chip..
24 is further rejected under 35 U.S.C. 103 as being unpatentable over Tsukada. in view of Han et al and further taken in view of Song et al 
The teachings of each of Tsukada, Han et al and Song et al have been provided hereinabove and therefore are not repeated.  It would therefore have been obvious to use a robot arm for moving the mill in an automated BCM wherein the mill for removing a portion of a flip chip and underfill around the chip.     
 Based on the new Office Action it would serve little or no purpose in responding to applicant’s Remarks which were filed on 17 June 2021 and therefore no response to applicant’s Remarks are being made.                 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CARL J ARBES/Primary Examiner, Art Unit 3729